ASHBURN, J.
Defendant Preston, appearing in propria persona, appeals from a judgment of conviction of robbery of the first degree. His codefendant Sim held up the cashier of a beauty salon while appellant awaited him in an automobile parked across the street and drove Sim away as soon as he returned with the money which had been stolen at point of gun.
Throughout the trial appellant was represented by a deputy public defender of Los Angeles County. After the conviction the public defender, exercising the discretion vested in him by section 27706, subd. (a), Government Code,1 declined to handle defendant’s appeal. We appointed Joseph M. Rosen, Esq., as counsel for appellant and later upon request of that attorney relieved him, his application being based upon his opinion that the appeal presents only a question of fact and the finding of guilt is supported by substantial evidence, appellant not having testified.
No brief has been filed. The court has carefully examined the record with the result that it concurs in the judgment of the public defender and that of Mr. Rosen and finds no merit in the appeal.
While the robbery was accomplished by defendant Sim alone, appellant Preston was waiting in the getaway car, immediately drove Sim away from the scene and became an accessory to the crime and punishable as a principal. (People v. Beaulieu, 144 Cal.App.2d 536, 540 [301 P.2d 304]; People v. Silva, 143 Cal.App.2d 162, 169 [300 P.2d 25] ; People v. Kamm, 178 Cal.App.2d 863, 864-865 [3 Cal.Rptr. 387].) Much more could be said in support of the verdict but we deem it quite unnecessary.
Judgment affirmed.
Fox, P. J., and McMurray, J. pro tem.,* concurred.

Gov. Code, § 27706: "The public defender shall perform the following duties: (a) Upon request of the defendant or upon order of the court, he shall defend, without expense to the defendant, any person who is not financially able to employ counsel and who is charged with the commission of any contempt or offense triable in the superior court at all stages of the proceedings, including the preliminary examination. The public defender shall, upon request, give counsel and advice to such person about any charge against him upon which the public defender is conducting the defense, and shall prosecute all appeals to a higher court or courts of any person who has been convicted, where, in his opinion, the appeal will or might reasonably be expected to result in the reversal or modification of the judgment of conviction. ’ ’


 Assigned by Chairman of Judicial Council.